Citation Nr: 0619919	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which after finding that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD, denied the claim 
on the merits.  

The Board is required to independently consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the claims before considering the claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  As 
such, the issue in appellate status is as listed on the title 
page.

The issue of entitlement to service connection for PTSD based 
on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1998, the RO 
declined to reopen a claim of entitlement to service 
connection for PTSD.

2.  Evidence received since the March 1998 rating decision is 
so significant that it must be considered to fairly decide 
the appellant's claim of entitlement to service connection 
for PTSD.




CONCLUSIONS OF LAW

1.  The RO's March 1998 decision which declined to reopen a 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence received since the March 1998 rating decision is 
new and material and the appellant's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2001 and 
January 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Thereafter, the claim was readjudicated in the August 2005 
supplemental statement of the case. The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal is addressed in the REMAND below.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  New and material evidence

In a March 1998 rating decision the RO determined that the 
appellant had not submitted new and material evidence in 
order to reopen his claim of entitlement to service 
connection for PTSD.  The appellant did not appeal.  Under 
applicable law and VA regulations, that decision is final, 
and the appellant's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. §§ 5108, 7105.

Under 38 C.F.R. § 3.156 (a), in order to reopen this claim 
evidence must be added to the record which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

There was no diagnosis of PTSD on file prior to the April 
2002 rating decision other than those based on reported 
combat with the enemy.  The veteran has since submitted a Vet 
Center Intake Form which stated he recently was seen by Wayne 
Ball, MSW and Mr. Ball felt the veteran met all criteria for 
PTSD.  The counselor who completed the Intake Form was a 
Master of Education and listed the "Focus Area" as PTSD.  

The RO found the Intake Form constituted new and material 
evidence because it contained a diagnosis of PTSD.  

The Board agrees with the RO's decision to reopen the 
appellant's claim based on the Vet Center Intake Form of 
October 2001.  The Intake Form bears significantly and 
substantially upon the question at hand, it is not 
duplicative or cumulative of prior evidence, and by itself or 
in combination with the other evidence previously of record 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, the evidence 
is new and material, and the claim is reopened.  38 C.F.R. 
§ 3.156.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened. 


REMAND

In March 2006, and following certification of the case to the 
Board, the veteran through his representative submitted 
additional evidence.  Significantly, neither the 
representative nor the veteran waived initial consideration 
of this evidence by the RO.  Accordingly, this case must be 
remanded to allow that consideration.  38 C.F.R. § 20.1304 
(2005).

Secondly, as noted above, while the veteran has been provided 
partial notice as required under 38 U.S.C.A. § 5103, he has 
yet to be provided notice of how a disability rating or an 
effective date would be assigned should service connection be 
granted.  The Court has held that proper 38 U.S.C.A. § 5103 
notice includes notifying the veteran how a disability rating 
and an effective date is assigned.  Dingess v. Nicholson, 19 
Vet. App. 473, 497 (2006).  Accordingly, further development 
is required.

Therefore, this case is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2005), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess.  The notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.  The Board is particularly 
interested in medical evidence which 
diagnoses PTSD based upon the death of 
Captain [redacted], USMC.

2.  The RO should consider the additional 
evidence submitted since the August 2005 
supplemental statement of the case.  If 
the claim remains denied the veteran must 
be issued another supplemental statement 
of the case, and afforded an opportunity 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


